Citation Nr: 0800125	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dysuria, claimed as 
a urinary/kidney condition.  

2.  Entitlement to service connection for an enlarged 
prostate/weakened bladder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The June 2003 rating decision addressed three issues:  (1) 
service connection for enlarged prostate/weakened bladder; 
(2) service connection for bilateral hearing loss with 
tinnitus; and (3) whether new and material evidence had 
reopened a claim for service connection for dysuria, claimed 
as urinary/kidney condition.  The veteran was notified of the 
denial of these claims by letter in June 2003.  He filed a 
notice of disagreement in May 2003 concerning all three 
issues.  The RO issued a statement of the case (SOC) on May 
26, 2004, concerning the two service connection issues.

On December 16, 2004, the veteran's representative requested 
an extension of time within which to file the substantive 
appeal.  The RO responded with a letter dated January 25, 
2005, granting a 60 day extension.  On March 17, 2005, the 
veteran's representative again requested an extension of time 
within which to file the substantive appeal.  The RO did not 
respond.  The veteran filed a VA Form 9, Appeal to the Board 
of Veterans' Appeals, in September 2005, in which he only 
discussed the denial of service connection for enlarged 
prostate/weakened bladder.  The RO responded in September 
2005 that the time period within which to file the 
substantive appeal had expired, and that the VA Form 9 would 
be accepted as a reopened claim.  Later, however, the RO 
accepted the form as a timely substantive appeal because it 
had never responded to the March 2005 request for an 
extension of time within which to file the appeal.  The RO 
issued a supplemental SOC (SSOC) in July 2007 concerning only 
the issue of service connection for enlarged 
prostate/weakened bladder.  

The veteran has not asserted that he filed a timely 
substantive appeal concerning the denial of service 
connection for bilateral hearing loss with tinnitus, and the 
VA Form 9 did not discuss that issue.  Consequently, it is 
not before the Board on appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b).  

The issue of whether new and material evidence has reopened a 
claim for service connection for dysuria, claimed as 
urinary/kidney condition, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDING OF FACT

The veteran does not have a currently diagnosed enlarged 
prostate and/or a weakened bladder.  


CONCLUSION OF LAW

The criteria for service connection for an enlarged prostate 
and/or a weakened bladder are not met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2002 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

After the June 2003 rating decision that is the subject of 
this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the rating and effective date of an award.  The veteran was 
provided this notice in July and September 2007.  For the 
reasons discussed below, service connection for enlarged 
prostate/weakened bladder is being denied, and neither a 
rating nor an effective date will be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to the rating or effective date.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007);  38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

It is contended that the veteran has an enlarged prostate 
and/or a weakened bladder as the result of active duty 
service.  While the record reflects that the veteran was 
treated for dysuria, thought to be related to mild 
prostatitis, during service, no chronic disorder of the 
prostate or bladder was reported.  The service treatment 
records reflect that the veteran was seen in the emergency 
room at an Army hospital in April 1969 due to low back pain 
and abnormal amount of white blood cells in his urine.  He 
also complained of burning on urination.  The clinical report 
notes that he was referred to the Urology Clinic.  Urology 
examination was normal.  The urologist noted that the veteran 
had dysuria that might be related to mild prostatitis.  
Repeat urinalysis revealed normal results.  He was to follow-
up with the clinic if he had further problems.  The service 
treatment records reflect no further associated entries, to 
include at time of separation examination in November 1970.

Similarly, no chronic disorder of the prostate or bladder has 
been diagnosed in the post service private or VA records.  
Post service private treatment records dated from 1999 
through 2005, as well as VA treatment records dated from 2005 
through 2007, are negative for diagnoses associated with the 
prostate or bladder.  This includes an August 2005 private 
physician's report, at which time it was noted that the 
veteran reported voiding with a good stream.  On digital 
examination, his prostate was +2 and benign.  

In short, no medical opinion or other medical evidence 
showing that the veteran has an enlarged prostate and/or 
weakened bladder has been presented.  Rabideau v. Derwinski, 
2 Vet. App. At 143.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a current prostate/bladder disorder, the claim must be 
denied.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for an enlarged prostate and/or a weakened 
bladder, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).


ORDER

Service connection for an enlarged prostate and/or a weakened 
bladder is denied.  


REMAND

Although the veteran mentioned his disagreement with the 
denial of service connection for enlarged prostate/weakened 
bladder and bilateral hearing loss at the beginning of his 
notice of disagreement (NOD) filed in May 2004, the end of 
the statement reads, "Also urinary/kidney condition."  
Based on this reference to a urinary/kidney condition, the 
Board concludes that the NOD included the June 2003 decision 
that the claim for service connection for service connection 
for dysuria, claimed as urinary/kidney condition, had not 
been reopened.  

The RO has not issued a statement of the case (SOC) as to the 
issue of whether the claim for service connection for 
dysuria, claimed as urinary/kidney condition, was reopened.  
An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC concerning the June 2003 
decision regarding whether new and 
material evidence has been received to 
reopen the claim of service connection 
for dysuria, claimed as a 
urinary/kidney disorder.  The veteran 
is advised that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board concerning this 
issue.  38 C.F.R. § 20.302(b) (2007).  
Then, only if the appeal is timely 
perfected, the issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


